

116 HRES 78 IH: Expressing the sense of the House of Representatives that the United States postal facility network is an asset of significant value and the United States Postal Service should take appropriate measures to maintain, modernize and fully utilize the existing post office network for economic growth.
U.S. House of Representatives
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 78IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2019Mr. Amodei submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that the United States postal facility network
			 is an asset of significant value and the United States Postal Service
			 should take appropriate measures to maintain, modernize and fully utilize
			 the existing post office network for economic growth.
	
 Whereas the postal facility network is an integral part of universal service and should be modernized to make universal service relevant for the 21st century;
 Whereas the closure of post offices in rural communities would create an economic burden for people in the United States that depend on universal service for communication, package services, and non-typical postal services;
 Whereas the closure process of post offices does not adequately take into account community input; Whereas post offices are recognized as secure and trustworthy, and could function as the location for other government services, community events, and emergency services; and
 Whereas post offices have become a part of the identity of rural communities, and provide a significant social value: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to modernize and maintain a post office network.
		